Exhibit 10.1
 
FIRST AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
First Amendment to First Amended and Restated Credit Agreement, dated October
31, 2014, by and among Papa John's International, Inc., a Delaware corporation
(the "Borrower"), each of the Guarantors (as listed on the signature pages
hereto), the Banks (as hereinafter defined) and PNC Bank, National Association,
in its capacity as administrative agent for the Banks (in such capacity, the
"Administrative Agent") (the "First Amendment").
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Guarantors, RSC Insurance Services Ltd., a Bermuda
company, the Banks and the Administrative Agent have entered into that certain
First Amended and Restated Credit Agreement, dated April 30, 2013 (as further
amended, restated, modified or supplemented from time to time, the "Credit
Agreement"); and
 
WHEREAS, the Borrower and the Guarantors desire to amend certain provisions of
the Credit Agreement, and the Administrative Agent and each of the Banks desire
to permit such amendments pursuant to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
1. All capitalized terms used herein that are defined in the Credit Agreement
shall have the same meaning herein as in the Credit Agreement unless the context
clearly indicates otherwise.
 
2. The cover page of the Credit Agreement is hereby amended to delete the
reference to "$300,000,000.00" set forth therein and in its stead insert a
reference to "$400,000,000.00".
 
3. The first "WHEREAS" clause of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
 
WHEREAS, the Borrower has requested the Banks to provide a revolving credit
facility (including a letter of credit subfacility) to the Borrower in an
aggregate principal amount, subject to Section 2.10 [Reduction of Revolving
Credit Commitments] and Section 2.11 [Increase of Revolving Credit Commitments],
not to exceed Four Hundred Million and 00/100 Dollars ($400,000,000.00); and
 
4. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definitions therein in the appropriate alphabetical order:
 
First Amendment Closing Date shall mean October 31, 2014.
 
 
 

--------------------------------------------------------------------------------

 
 
Increasing Bank shall have the meaning specified in Section 2.11.1 [Increasing
Banks and New Banks].
 
New Bank shall have the meaning specified in Section 2.11.1 [Increasing Banks
and New Banks].
 
5. Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and in their stead inserting the
following:
 
Consolidated EBITDA shall mean, for any period of determination, without
duplication (i) the sum of consolidated net income, depreciation, amortization,
other non-cash charges to net income (excluding non-cash charges that are
expected to become cash charges in a future period or that are reserves for
future cash charges), Consolidated Interest Expense and income tax expense, for
such period, minus (ii) non-cash credits to net income (excluding non-cash
credits that represent an accrual or reserve for a future or potential future
cash payment), in each case determined and consolidated for the Borrower and its
Subsidiaries (excluding the Excluded VIE's) in accordance with GAAP.  For
purposes of calculating Consolidated EBITDA, (a) with respect to a business
acquired by the Loan Parties pursuant to a Permitted Acquisition, Consolidated
EBITDA shall be calculated on a pro forma basis, using historical numbers, in
accordance with GAAP as if the Permitted Acquisition had been consummated at the
beginning of such period, and (b) with respect to a business liquidated, sold or
disposed of by the Loan Parties pursuant to Section 7.2.6 [Liquidations,
Mergers, Consolidations, Acquisitions] or Section 7.2.7(v) [Dispositions of
Assets or Subsidiaries], Consolidated EBITDA shall be calculated on a pro forma
basis, using historical numbers, in accordance with GAAP as if such liquidation,
sale or disposition had been consummated at the beginning of such period.
 
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
October 31, 2019.
 
Revolving Credit Commitment shall mean, as to any Bank at any time, the amount
set forth opposite its name on Schedule 1.1(B) in the column labeled "Amount of
Commitment for Revolving Credit Loans," as such Commitment is thereafter
assigned, modified, reduced or increased pursuant to the terms of this
Agreement, and Revolving Credit Commitments shall mean the aggregate Revolving
Credit Commitments of all of the Banks.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6. The definition of Euro-Rate set forth in Section 1.1 of the Credit Agreement
is hereby amended to delete each reference therein to "which has been approved
by the British Bankers Association".
 
7. Section 2.11 of the Credit Agreement is hereby deleted in its entirety and in
its stead is inserting the following:
 
2.11           Increase of Revolving Credit Commitments.
 
2.11.1           Increasing Banks and New Banks.
 
The Borrower may, at any time and from time to time after the First Amendment
Closing Date, request that (1) the current Banks increase their Revolving Credit
Commitments (any current Bank which elects to increase its Revolving Credit
Commitment shall be referred to as an "Increasing Bank") or (2) one or more new
lenders (each, a "New Bank") join this Agreement and provide a Revolving Credit
Commitment hereunder, subject to the following terms and conditions with respect
to any such requested increase:
 
(i)           No Obligation to Increase.  No current Bank shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Bank shall be in the sole discretion of such
current Bank.
 
(ii)           Defaults.  There shall exist no Events of Default or Potential
Defaults on the effective date of such increase after giving effect to such
increase.
 
(iii)           Aggregate Revolving Credit Commitments.  After giving effect to
such increase, the total Revolving Credit Commitments shall not exceed Five
Hundred Million and 00/100 Dollars ($500,000,000.00).
 
(iv)           Minimum Increase to Revolving Credit Commitments.  Such increase
shall be in an amount equal to or greater than Twenty-Five Million and 00/100
Dollars ($25,000,000.00).
 
(v)           Resolutions; Opinion.  The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries (or other authorized officer)
with attached resolutions certifying that the increase in the Revolving Credit
Commitment has been approved by such Loan Parties, and (2) an opinion of counsel
addressed to the Administrative Agent and the Banks addressing the authorization
and execution of the Loan Documents by, and enforceability of the Loan Documents
against, the Loan Parties.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(vi)           Notes and Other Documents.  The Borrower and/or the Guarantors,
as applicable, shall execute and deliver (1) to each Increasing Bank a
replacement revolving credit Note reflecting the new amount of such Increasing
Bank's Revolving Credit Commitment after giving effect to the increase (and the
prior Note issued to such Increasing Bank shall be deemed to be terminated), (2)
to each New Bank a revolving credit Note reflecting the amount of such New
Bank's Revolving Credit Commitment and (3) an amendment or modification to this
Agreement providing for such increased or additional Revolving Credit
Commitments, to be executed by the Loan Parties, the Administrative Agent and
any Banks (including any New Bank) agreeing to increase their existing Revolving
Credit Commitment or extend a new Revolving Credit Commitment, as the case may
be, along with such additional Loan Documents as shall be required by the
Administrative Agent in its reasonable discretion.
 
(vii)           Approval of New Banks.  Any New Bank shall be subject to the
approval of the Administrative Agent, which approval shall not be unreasonably
withheld.
 
(viii)           Increasing Banks.  Each Increasing Bank shall confirm its
agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by such
Increasing Bank and the Borrower and delivered to the Administrative Agent at
least five (5) days before the effective date of such increase.
 
(ix)           New Banks; Joinder.  Each New Bank shall execute a lender joinder
in form and substance satisfactory to the Administrative Agent pursuant to which
such New Bank shall join and become a party to this Agreement and the other Loan
Documents with a Revolving Credit Commitment in the amount set forth in such
lender joinder.
 
2.11.2           Treatment of Outstanding Loans.
 
2.11.2.1  Repayment of Outstanding Loans; Borrowing of New Loans.  On the
effective date of such increase, the Borrower shall repay all Loans then
outstanding, subject to the Borrower's indemnity obligations under Section 4.6.2
[Indemnity]; provided that it may borrow new Loans with a Borrowing Date on such
date.  Each of the Banks shall participate in any new Loans made on or after
such date in accordance with their respective Ratable Shares after giving effect
to the increase in Revolving Credit Commitments contemplated by this Section
2.11 [Increase in Revolving Credit Commitments].
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
2.11.2.2 Outstanding Letters of Credit; Repayment of Outstanding Loans;
Borrowing of New Loans.  On the effective date of such increase, each Increasing
Bank and each New Bank (i) will be deemed to have purchased a participation in
each then outstanding Letter of Credit equal to its Ratable Share of the maximum
amount available to be drawn under such Letter of Credit and the participation
of each other Bank in such Letter of Credit shall be adjusted accordingly and
(ii) will acquire (and will pay to the Administrative Agent, for the account of
each Bank, in immediately available funds, an amount equal to) its Ratable Share
of all outstanding Participation Advances.
 
8. Section 5.1.7 of the Credit Agreement is hereby amended to delete the
reference therein to "There are no actions" and in its stead insert a reference
to "Except as set forth on Schedule 5.1.7, there are no actions".
 
9. Section 7.2.7(v) of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
 
(v)               (1) any sale, transfer or lease of properties or assets, other
than those specifically excepted pursuant to clauses (i) through (iv) above,
provided that:
 
(a)  there shall not exist any Event of Default or Potential Default immediately
prior to and after giving effect to such sale; and
 
(b)  the aggregate value of such assets sold, transferred or leased by the Loan
Parties and their Subsidiaries during the term of this Agreement shall not
exceed Sixty Five Million and 00/100 Dollars ($65,000,000.00); or
 
(2)  any sale, transfer or lease of properties or assets, other than those
specifically excepted pursuant to clauses (i) through (iv) above which is
approved by the Required Banks.
 
10. Section 7.3.5 of the Credit Agreement is hereby amended to delete the
reference therein to "which involve a claim or series of claims in excess of Ten
Million and 00/100 Dollars ($10,000,000.00) or".
 
11. Section 10.1 of the Credit Agreement is hereby amended to delete the
reference to "With the written consent of the Required Banks" set forth therein
and in its stead insert a reference to "With the written consent of the Required
Banks (or as expressly contemplated by Section 2.11 [Increase in Revolving
Credit Commitments])".
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
12. Part 1 of Schedule 1.1(B) of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted Part 1 of Schedule 1.1(B) of the Credit
Agreement set forth on Exhibit A attached hereto and made a part hereof.
 
13. Schedule 5.1.7 attached hereto is hereby incorporated into the Credit
Agreement as Schedule 5.1.7 thereto.
 
14. The provisions of Sections 2 through 13 of this First Amendment shall not
become effective until the Administrative Agent has received the following, each
in form and substance acceptable to the Administrative Agent and its counsel:
 
(a)             this First Amendment, duly executed by the Borrower, the
Guarantors, the Banks and the Administrative Agent;
 
(b)             the documents listed in the Preliminary Closing Agenda set forth
on Exhibit B attached hereto and made a part hereof;
 
(c)             payment of all fees and expenses owed to the Administrative
Agent and its counsel and the Banks in connection with this First Amendment; and
 
(d)             such other documents as may be reasonably requested by the
Administrative Agent.
 
15. The Loan Parties hereby reconfirm and reaffirm all representations and
warranties, agreements and covenants made by them pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement.
 
16. The Loan Parties hereby represent and warrant to the Administrative Agent
and each of the Banks that (i) the Loan Parties have the legal power and
authority to execute and deliver this First Amendment; (ii) the officers of the
Loan Parties executing this First Amendment have been duly authorized to execute
and deliver the same and bind such Loan Parties with respect to the provisions
hereof; (iii) the execution and delivery hereof by the Loan Parties and the
performance and observance by the Loan Parties of the provisions hereof, of the
Credit Agreement and of all documents executed or to be executed therewith, do
not violate or conflict with the organizational documents of the Loan Parties or
any Law applicable to the Loan Parties or result in a breach of any provision of
or constitute a default under any other agreement, instrument or document
binding upon or enforceable against the Loan Parties; and (iv) this First
Amendment, the Credit Agreement and the documents executed or to be executed by
the Loan Parties in connection herewith or therewith constitute valid and
binding obligations of the Loan Parties in every respect, enforceable in
accordance with their respective terms.
 
17. The Loan Parties represent and warrant to the Administrative Agent and each
of the Banks that (i) no Event of Default or Potential Default exists under the
Credit Agreement, nor will any occur as a result of the execution and delivery
of this First Amendment or the performance or observance of any provision
hereof, (ii) the Schedules attached to and made a part of the Credit Agreement,
as amended by this First Amendment, are true and correct as of the date hereof
and there are no modifications or supplements thereto, and (iii) they presently
have no claims or actions of any kind at law or in equity against the Banks or
the Administrative Agent arising out of or in any way relating to the Credit
Agreement or the other Loan Documents.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
18. Each reference to the Credit Agreement that is made herein, in the Credit
Agreement or in any other document executed or to be executed in connection
herewith or with the Credit Agreement shall hereafter be construed as a
reference to the Credit Agreement as amended hereby.
 
19. The agreements contained in this First Amendment are limited to the specific
agreements made herein.  Except as amended hereby, all of the terms and
conditions of the Credit Agreement shall remain in full force and effect.  This
First Amendment amends the Credit Agreement and is not a novation thereof.
 
20. This First Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
 
21. This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the State of New York without regard to
the principles of the conflicts of law thereof.  The Loan Parties, the Banks and
the Administrative Agent hereby consent to the jurisdiction and venue of the
Supreme Court of New York County and the United States District Court for the
Southern District of New York with respect to any suit arising out of or
mentioning this First Amendment.
 


[INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this First Amendment to be duly executed by their duly authorized
officers on the date first written above.
 

    BORROWER:       PAPA JOHN'S INTERNATIONAL, INC.   WITNESS:          /s/
Kenneth M. Cox
 
By:
/s/ Lance F. Tucker
 (Seal)  
 
Name: Lance F. Tucker    
 
Title: Senior Vice President, Chief    
 
Financial Officer, Chief Administrative    
 
Officer and Treasurer                        
 
GUARANTORS:    
                                                                           
PAPA JOHN'S USA, INC.   WITNESS:          /s/ Kenneth M. Cox
                                                                
By: /s/ Lance F. Tucker       Name: Lance F. Tucker    
 
Title: Senior Vice President, Chief       Financial Officer, Chief
Administrative       Officer and Treasurer                        
 
PREFERRED MARKETING SOLUTIONS, INC.  
WITNESS:
        /s/ Kenneth M. Cox
                                                                
By: /s/ Lance F. Tucker    
 
Name:  Lance F. Tucker    
 
Title: Treasurer                        
 
CAPITAL DELIVERY, LTD.  
WITNESS:
 
      /s/ Kenneth M. Cox   By:
 /s/ Lance F. Tucker
      Name: Lance F. Tucker    
 
Title:  President and Treasurer  

 
 
 

--------------------------------------------------------------------------------

 
 

    RISK SERVICES CORP.
WITNESS:
   
 
/s/ Kenneth M. Cox   By:
/s/ Lance F. Tucker
    Name: Lance F. Tucker     Title:  President and Treasurer                  
  PJ FOOD SERVICE, INC.
WITNESS:
   
 
/s/ Kenneth M. Cox   By:
/s/ Lance F. Tucker
    Name: Lance F. Tucker     Title:  Treasurer                     TRANS PAPA
LOGISTICS, INC.
WITNESS:
   
 
/s/ Kenneth M. Cox   By: 
/s/ Lance F. Tucker
    Name: Lance F. Tucker     Title:  Treasurer

 
 
 

--------------------------------------------------------------------------------

 



    PNC BANK, NATIONAL ASSOCIATION,     as a Bank and as Administrative Agent  
        By:
/s/ Deroy Scott
    Name:  Deroy Scott     Title:  Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

    JPMORGAN CHASE BANK, N.A., as a     Bank and as Co-Syndication Agent        
  By:
/s/ Matthew W. Multerer
    Name: Matthew W. Multerer     Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

    BANK OF AMERICA, N.A., as a Bank and     as Documentation Agent          
By:
/s/ Thomas C. Kilcrease, Jr.
    Name: Thomas C. Kilcrease, Jr.                  Title: Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

   
U.S. BANK NATIONAL ASSOCIATION,
   
as a Bank and as a Co-Syndication Agent
          By:
/s/ Johnny L. Perry
    Name: Johnny L. Perry                Title:Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

    BRANCH BANKING AND TRUST     COMPANY, as a Bank           By:
/s/ Greg R. Branstetter
    Name: Greg R. Branstetter     Title:SVP

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
Part 1 of Schedule 1.1(B)
 
Part 1 - Commitments of Banks and Addresses for Notices to Banks; Lending
Offices
 
 
 
 
Bank
Amount of
Commitment for
Revolving Credit
Loans
 
 
 
Ratable Share
     
PNC Bank, National Association
101 South Fifth Street
Louisville, Kentucky 40202
Attn:  Deroy Scott
Telephone: (502) 581-7821
Telecopy: (502) 581-7904
$104,666,667.00
­­26.170000000%
     
JPMorgan Chase Bank, N.A.
416 W. Jefferson
Louisville, KY  40202
Attn:  Matt Multerer
Telephone: (502) 566-8431
Telecopy: (502) 566-2367
$104,666,667.00
­­26.170000000%
     
U.S. Bank National Association
One Financial Square
Louisville, KY 40202
Attn:  Johnny L. Perry
Telephone: (502) 562-6248
Telecopy: (502) 562-6460
$84,000,000.00
­­21.000000000%
     
Bank of America, N.A.
414 Union Street
TN1-100-04-04
Nashville, TN  37219
Attn:  Thomas Kilcrease
Telephone: (615) 749-3926
Telecopy: (615) 749-4762
$73,333,333.00
­­18.330000000%
     
Branch Banking and Trust Company
2600 East Point Parkway, Suite 103
Louisville, KY  40223-5151
Attn:  Greg Branstetter
Telephone: (502) 614-4246
Telecopy: (502) 253-2809
$33,333,333.00
­­8.330000000%
     
Total
$400,000,000.00
100.000000000%

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
PRELIMINARY CLOSING AGENDA
 
This Preliminary Closing Agenda contains the documents to be delivered in
connection with a first amendment to an amended and restated credit facility
provided to Papa John's International, Inc., a Delaware corporation (the
"Borrower"), by PNC Bank, National Association ("PNC Bank") and various other
financial institutions from time to time (PNC Bank and such other financial
institutions are each, a "Bank" and collectively, the "Banks"), with PNC Bank,
as administrative agent for the Banks (in such capacity, the "Agent") and PNC
Capital Markets LLC, a Pennsylvania limited liability company, as joint lead
arranger and joint bookrunner.


No.
LOAN DOCUMENTS
   
1.
First Amendment to First Amended and Restated Credit Agreement (the "Credit
Agreement"), by and among the Borrower, Papa John's USA, Inc., a Kentucky
corporation ("Papa John's USA"), Preferred Marketing Solutions, Inc., a Kentucky
corporation (f/k/a Papa John's Support Services, Inc.) ("Preferred Marketing"),
Capital Delivery, Ltd., a Kentucky corporation ("Capital Delivery"), Risk
Services Corp., a Kentucky corporation ("Risk Services"), PJ Food Service, Inc.,
a Kentucky corporation ("PJ Food"), Trans Papa Logistics, Inc., a Kentucky
corporation ("Trans Papa") (Papa John's USA, Preferred Marketing, Capital
Delivery, Risk Services, PJ Food and Trans Papa are each, a "Guarantor" and
collectively, the "Guarantors") (the Borrower and the Guarantors are
collectively, the "Loan Parties"), the Banks and the Agent (the "First
Amendment").
   
2.
Second Amended and Restated Revolving Credit Note, made by the Borrower to PNC
Bank in the principal amount not to exceed One Hundred Four Million Six Hundred
Sixty-Six Thousand Six Hundred Sixty-Seven and 00/100 Dollars ($104,666,667.00).
   
3.
Second Amended and Restated Revolving Credit Note, made by the Borrower to
JPMorgan Chase Bank, N.A. in the principal amount not to exceed One Hundred Four
Million Six Hundred Sixty-Six Thousand Six Hundred Sixty-Seven and 00/100
Dollars ($104,666,667.00).
   
4.
Second Amended and Restated Revolving Credit Note, made by the Borrower to U.S.
Bank, National Association in the principal amount not to exceed Eighty-Four
Million and 00/100 Dollars ($84,000,000.00).

 
 
 

--------------------------------------------------------------------------------

 
 
5.
Second Amended and Restated Revolving Credit Note, made by the Borrower to Bank
of America, N.A.  in the principal amount not to exceed Seventy-Three Million
Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three and 00/100
Dollars ($73,333,333.00).
   
6. 
Second Amended and Restated Revolving Credit Note, made by the Borrower to
Branch Banking and Trust Company in the principal amount not to exceed
Thirty-Three Million Three Hundred Thirty-Three Thousand Three Hundred
Thirty-Three and 00/100 Dollars ($33,333,333.00).
     
ORGANIZATIONAL DOCUMENTS
     
Borrower
   
7.
Good Standing Certificates of the Borrower from the Secretary of State of the
Commonwealth of Kentucky and the States of Arizona, Colorado, Delaware and
Minnesota.
   
8.
Certificate of Secretary of the Borrower as to (i) resolutions of its Board of
Directors authorizing the Borrower to enter into the First Amendment and all
related documents, (ii) incumbency, and (iii) no amendments to its Certificate
of Incorporation or Bylaws.
     
Papa John's USA
   
9.
Good Standing Certificates of Papa John's USA from the Secretary of State of the
Commonwealth of Kentucky and the States of Florida, Georgia, Illinois, Indiana,
Kansas, Maryland, Missouri, North Carolina, South Carolina, Tennessee, Texas and
Virginia.
   
10. 
Certificate of the Corporate Assistant Secretary of Papa John's USA as to (i)
resolutions of its Board of Directors authorizing it to enter into the First
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws.
     
Preferred Marketing
   
11.
Good Standing Certificates of Preferred Marketing from the Secretary of State of
the Commonwealth of Kentucky.
   
12.
Certificate of the Corporate Assistant Secretary of Preferred Marketing as to
(i) resolutions of its Board of Directors authorizing it to enter into the First
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws.

 
 
 

--------------------------------------------------------------------------------

 
 

 
Capital Delivery
   
13.
Good Standing Certificates of Capital Delivery from the Secretary of State of
the Commonwealth of Kentucky.
   
14.
Certificate of the Corporate Assistant Secretary of Capital Delivery as to (i)
resolutions of its Board of Directors authorizing it to enter into the First
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws
     
Risk Services
   
15. 
Good Standing Certificates of Risk Services from the Secretary of State of the
Commonwealth of Kentucky.
   
16. 
Certificate of the Corporate Assistant Secretary of Risk Services as to (i)
resolutions of its Board of Directors authorizing it to enter into the First
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws.
     
PJ Food
   
17. 
Good Standing Certificates of PJ Food from the Secretary of State of the
Commonwealths of Kentucky and Pennsylvania and the States of Arizona Colorado,
Florida, Iowa, New Jersey, North Carolina, Oregon and Texas.
   
18. 
Certificate of the Corporate Assistant Secretary of PJ Food as to (i)
resolutions of its Board of Directors authorizing it to enter into the First
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws.
     
Trans Papa
   
19. 
Good Standing Certificates of Trans Papa from the Secretary of State of the
Commonwealth of Kentucky and the State of New Jersey.
   
20. 
Certificate of the Corporate Assistant Secretary of Trans Papa as to (i)
resolutions of its Board of Directors authorizing it to enter into the First
Amendment and all related documents, (ii) incumbency, and (iii) no amendments to
its Certificate of Incorporation or Bylaws.
     
RELATED DOCUMENTS
    21. 
UCC-11 Lien Searches or equivalent searches (including UCC's and taxes (to the
extent tax liens are filed at the state level)) at the state level with respect
to the following Loan Parties in the following material locations:

 
 
 

--------------------------------------------------------------------------------

 
 
1. Borrower:
a. Kentucky
b. Arizona
c. Colorado
d. Delaware
e. Minnesota
 
2. Papa John's USA:
a. Kentucky
b. Florida
c. Georgia
d. Illinois
e. Indiana
f. Kansas
g. Maryland
h. Missouri
i. North Carolina
j. South Carolina
k. Tennessee
l. Texas
m. Virginia


3. Preferred Marketing:
a. Kentucky


4. Capital Delivery:
a. Kentucky


5. Risk Services:
a. Kentucky
 
6. PJ Food:
a. Kentucky
b. Pennsylvania
c. Arizona
d. Colorado
e. Iowa
f. New Jersey
g. North Carolina
h. Oregon
i. New Jersey
j. Texas
 
7. Trans Papa:
a. Kentucky
b. New Jersey


(collectively, the "Lien Searches").
 
 
 

--------------------------------------------------------------------------------

 
 
22.
Fully-executed copy of all UCC-3 Termination Statements and any other releases
that may be necessary to satisfy any and all existing liens on the assets of the
Loan Parties or disclosed by the Lien Searches which are not permitted pursuant
to the terms of the Credit Agreement, if any (including, payoff letters, if
applicable), all in form and substance satisfactory to the Agent.
   
23.
Projections of the Borrower and its subsidiaries for the period from fiscal year
2014 through fiscal year 2018.
   
24.
Opinion of Counsel to the Loan Parties, in form and substance satisfactory to
the Agent and the Banks.
   
25.
Officer's Certificate of each Loan Party, as of the closing date, regarding no
material adverse change, the accuracy of representations and warranties,
compliance with covenants, no defaults, etc.

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5.1.7
 
Litigation
 
The matter described in the Company's Quarterly Report on Form 10-Q for the
fiscal quarter ending June 29, 2014 under the captions “PART II.  OTHER
INFORMATION” and "Item 1. Legal Proceedings."